DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-20 and 22-26 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the detection analyzer further comprises a driving device capable of simultaneously driving the first sample input/output element and the second sample input/output element, so that a sample in the sample compartment is output to the second sample input/output element while the sample in the first sample input/output element is input to the sample compartment; or 2Application No.: 16/486,587Attorney Docket No.: 12040009USResponse to Office Action of December 7, 2021a sample in the sample compartment is output to the first sample input/output element while the sample in the second sample input/output element is input to the sample compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798